Case 3:20-cv-00340-BJD-PDB Document 11 Filed 07/22/20 Page 1 of 2 PageID 40




                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

PATRICIA ANN GRIFFIS,

             Plaintiff,

v.                                                          NO. 3:20-cv-340-J-39PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                        Order

      In this action challenging the Commissioner of Social Security’s denial of
Patricia Ann Griffis’s applications for benefits, the Commissioner moves to stay the
case for sixty days or until the Social Security Administration can prepare the
transcript of the agency record. Doc. 10. Griffis has no opposition. Doc. 10 at 3.

      In a denial-of-benefits case, as part of the Commissioner’s answer, the
Commissioner must “file a certified copy of the transcript of the record including the
evidence upon which the findings and decision complained of are based.” 42 U.S.C.
§ 405(g). The Commissioner explains that, because of the novel coronavirus
pandemic, the Social Security Administration has suspended in-person services to
the public to focus on providing critical services remotely and employee access is
limited as work is performed remotely. Doc. 10 at 1–2. The Commissioner explains
the Office of Appellate Operations in Virginia compiles the transcript for each case,
and their operations have been “significantly impacted” since employees began
teleworking on March 16, 2020. Doc. 10 at 2. The Commissioner requests that,
“[g]iven the volume of pending cases,” the Court “stay the proceedings in this case for
sixty days [] or until such time as [the Commissioner] is able to produce a certified
transcript of the record, whichever comes sooner.” Doc. 10 at 3.
Case 3:20-cv-00340-BJD-PDB Document 11 Filed 07/22/20 Page 2 of 2 PageID 41




      Because there is no opposition and the Commissioner presents good cause, the
Court grants the motion, Doc. 10, and stays the case through September 21, 2020.
The clerk is directed to administratively close the file for the duration of the stay.

      Ordered in Jacksonville, Florida, on July 22, 2020.




c:    Counsel of record




                                           2
